DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 95-116 are pending in the application.
Applicant’s amendment to the claims, filed on July 27, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on July 27, 2022, is acknowledged.
Applicant’s submission of two terminal disclaimers, filed on July 27, 2022, is acknowledged. 
Applicant’s remarks filed on July 27, 2022 in response to the non-final rejection mailed on April 27, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s elected subject matter is: 
Group I, claims 95-108, drawn to a sesquiterpene oxidase, 
species (A), SEQ ID NO: 38, 
species (AA), further comprising a F231L or F21I substitution, and
species (BBB), expressed in a bacterium.
Claims 109-116 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.
Claims 100, 101, and 103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.
Claims 95-99, 102, and 104-108 are being examined on the merits with claims 95-98 being examined to the extent the claims read on the elected subject matter. 

Specification/Informalities
The objections to the specification are withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objections
The objection to claims 95-98 in the recitation of “is at least about…identical to SEQ ID NO: 37” is withdrawn in view of the applicant’s instant amendment to claims 95-98 to recite “has at least…sequence identity to the amino acid sequence SEQ ID NO: 37”.

Applicant is advised that should claim 95 be found allowable, claims 102 and 106-108 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. The differences between claim 95 and claims 102 and 106-108 are that claims 102 and 106-108 recite the product-by-process limitations “wherein the oxidase is expressed in a host cell”, “wherein the oxidase is co-expressed with a sesquiterpene synthase”, “wherein the oxidase is co-expressed with a cytochrome P450 reductase partner”, and “wherein the oxidase is co-expressed with one or more alcohol dehydrogenase enzymes”, respectively. However, given that the determination of patentability of product-by-process claims is based on the product itself (MPEP 2113) and the recited host cell of claims 102 and 106-108 is unlimited, the product-by-process limitations of claims 102 and 106-108 do not distinguish the sesquiterpene oxidase of claims 102 and 106-108 from the sesquiterpene oxidase of claim 95. As such, claims 102 and 106-108 are considered to be substantial duplicates of claim 95. When claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The rejection of claims 95-99, 102, and 104-108 under 35 U.S.C. 112(b) as being indefinite in the recitation of “at least about” is withdrawn in view of the applicant’s instant amendment to claims 95-98 to delete the term “about”.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 102 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn in view of the applicant’s instant amendment to re-write claim 102 as an independent claim.  

Claims 106-108 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 106-108 are drawn to the sesquiterpene oxidase of claim 102, wherein the oxidase is co-expressed with a sesquiterpene synthase, a cytochrome P450 reductase partner, and one or more alcohol dehydrogenase enzymes, respectively. Given that the co-expressed sesquiterpene synthase, cytochrome P450 reductase partner, and one or more alcohol dehydrogenase enzymes does not appear to affect the structure and function of the claimed sesquiterpene oxidase, claims 106-108 do not appear to further limit claim 102. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

RESPONSE TO REMARKS: The applicant argues that the Office Action suggests that this rejection would be overcome by placing claim 102 in independent form and the applicant has drafted claim 102 in independent form, rendering this rejection moot.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 102. However, the rejection is also directed to dependent claims 106-108 and the applicant’s amendment to claim 102 does not obviate the rejection as it applies to claims 106-108.  

Claim Rejections - Double Patenting
Claims 95-99, 102, and 104-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 12, and 22 of U.S. Patent No. 10,934,564 B2 (hereafter “’564 patent”; cited on Form PTO-892 mailed on April 27, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons that follow.
Regarding claims 95 and 96 of this application, claim 1 of the ’564 patent recites (in relevant part) a polypeptide having valencene oxidizing activity and comprising an amino acid sequence that has at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 38 and claim 4 of the ‘564 patent recites (in relevant part) wherein the polypeptide having valencene oxidizing activity has a T499N mutation relative to the amino acid sequence of SEQ ID NO:37. SEQ ID NO: 38 of this application is identical to SEQ ID NO: 38 of the ‘564 patent.
Regarding claims 97 and 98 of this application, claim 22 of the ’564 patent recites (in relevant part) wherein the amino acid sequence of the polypeptide having valencene oxidizing activity has at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 38. 
Regarding claim 99 of this application, claim 4 of the ’564 patent recites (in relevant part) wherein the polypeptide having valencene oxidizing activity has a F231L mutation relative to the amino acid sequence of SEQ ID NO:37. 
Regarding claims 102 and 104 of this application, claim 6 of the ’564 patent recites (in relevant part) the contacting takes place in a host cell, which is a bacterium. Given that the contact takes place in a host cell, one of ordinary skill in the art would recognize that the SrKO derivative is expressed in the host cell.
Regarding claim 105 of this application, claim 7 of the ’564 patent recites (in relevant part) the host cell is an Escherichia coli.
Regarding claims 106-108 of this application, claim 12 of the ’564 patent recites wherein the polypeptide having valencene oxidizing activity is expressed in a host cell that co-expresses a cytochrome P450 reductase. Claims 106 and 108 are included because the applicant has clearly admitted that co-expression with a sesquiterpene synthase and one or more alcohol dehydrogenase enzymes are not patentably distinct over the species of co-expression with a cytochrome P450 reductase partner. 
Therefore, claims 95-99, 102, and 104-108 of this application are unpatentable over claims 1, 4, 6, 7, 12, and 22 of the ’564 patent. 

Claims 95-98, 102, and 104-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 14, 15, and 19 of U.S. Patent No. 11,180,782 B2 (hereafter “’782 patent”; cited on the IDS filed on April 7, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons that follow.
Regarding claims 95-98 of this application, claim 1 of the ’782 patent recites (in relevant part) a Stevia rebaudiana Kaurene Oxidase (SrKO) derivative comprising a sequence having at least 70% sequence identity to SEQ ID NO: 38 and having valencene oxidizing activity in an in vitro or in vivo system to produce an oxygenated product comprising nootkatone, α-nootkatol, and β-nootkatol, and claim 9 of the ‘782 patent recites (in relevant part) the SrKO derivative comprises a T487N substitution mutation relative to SEQ ID NO: 38. SEQ ID NO: 38 of this application is identical to SEQ ID NO: 38 of the ‘782 patent and T487 of SEQ ID NO: 38 corresponds to T499 of SEQ ID NO: 37 of this application.
Regarding claims 102 and 104 of this application, claim 14 of the ’782 patent recites (in relevant part) the contacting takes place in a host cell, which is a bacterium. Given that the contact takes place in a host cell, one of ordinary skill in the art would recognize that the SrKO derivative is expressed in the host cell.
Regarding claim 105 of this application, claim 15 of the ’782 patent recites (in relevant part) the host cell is an Escherichia coli.
Regarding claims 106-108 of this application, claim 19 of the ’782 patent recites the SrKO is expressed in a host cell that co-expresses a cytochrome P450 reductase. Claims 106 and 108 are included because the applicant has clearly admitted that co-expression with a sesquiterpene synthase and one or more alcohol dehydrogenase enzymes are not patentably distinct over the species of co-expression with a cytochrome P450 reductase partner. 
Therefore, claims 95-98, 102, and 104-108 of this application are unpatentable over claims 1, 9, 14, 15, and 19 of the ’782 patent. 

Claims 95-99, 102, and 104-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14, and 22 of co-pending U.S. Application No. 17/273,567 (‘567 application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons that follow.
Regarding claims 95-99 and 102 of this application, claim 10 of the ’567 application recites (in relevant part) a microbial cell comprising a CYP450 enzyme that comprises the amino acid sequence of SEQ ID NO: 51. SEQ ID NO: 51 of the ‘567 application has 96% sequence identity to SEQ ID NO: 38 of this application and has T499N and F231L as numbered according to SEQ ID NO: 37 of this application. The specification of the ‘567 application defines SEQ ID NO: 51 as an engineered kaurene oxidase (p. 34, line 16-17).  
Regarding claims 104 and 105 of this application, claim 22 of the ’567 application recites (in relevant part) the microbial cell is a bacteria, optionally from Escherichia spp. Although claim 22 of the ‘567 application does not recite E. coli, given that E. coli is one of the most common microbial expression hosts (if not the most common), it would have been obvious to one of ordinary skill in the art for the microbial cell of claim 22 to be an E. coli bacterium. 
Regarding claims 106-108 of this application, claim 14 of the ’567 application recites the microbial host cell expresses a cytochrome P450 reductase enzyme. Claims 106 and 108 are included because the applicant has clearly admitted that co-expression with a sesquiterpene synthase and one or more alcohol dehydrogenase enzymes are not patentably distinct over the species of co-expression with a cytochrome P450 reductase partner. 
Therefore, claims 95-99, 102, and 104-108 of this application are unpatentable over claims 10, 14, and 22 of the ’567 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant argues that a terminal disclaimer (hereafter “TD”) is filed herewith with respect to Patent Nos. 10,934,564 and 11,180,782. 
The applicant’s argument is not found persuasive. The TDs filed on July 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,934,564 and 11,180,782 have been reviewed and are NOT accepted. According to the TD review filed on July 28, 2022, the TDs are disapproved because the applicant name listed on the TDs does not match the applicant name listed on the application data sheet and/or the power of attorney.  
Regarding the provisional rejection based on the claims of co-pending US Application No. 17/273,567, the applicant requests that the provisional rejection be withdrawn if it is the only rejection remaining in this application, citing to MPEP §804(1)(B)(1)(b).
The applicant’s request is acknowledged. However, the provisional rejection is not the only rejection remaining in the application. 

Conclusion
Status of the claims:
Claims 95-116 are pending.
Claims 100, 101, 103, and 109-116 are withdrawn from consideration.
Claims 95-99, 102, and 104-108 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656